Name: DECISION of 20 December 1995 on official holidays of the EFTA Court in 1996
 Type: Decision
 Subject Matter: nan
 Date Published: 1996-05-23

 Avis juridique important|E1996J0523(01)DECISION of 20 December 1995 on official holidays of the EFTA Court in 1996 Official Journal L 123 , 23/05/1996 P. 0025 - 0025DECISION of 20 December 1995 on official holidays of the EFTA Court in 1996 THE EFTA COURT,Having regard to Article 24 (3) of the Rules of Procedure, which requires the Court to observe the official holidays of the place where it has its seat,Having regard to Article 76 (2) of the Rules of Procedure, which requires the Court to draw up a list of official holidays and to publish it in the EEA Section of and the EEA Supplement to the Official Journal of the European Communities,Noting that it has been decided that the Court shall move to Luxembourg, whereas a date for the move has not yet been fixed, and noting that a revised list of official holidays may have to be drawn up as a result of such move,HAS DECIDED AS FOLLOWS:For the time the seat of the Court remains in Geneva, Switzerland, the following days in 1996 will be observed as official holidays during which the Court will be closed:>TABLE>